Title: Jonathan Williams to the Commissioners, 28 April 1778
From: Williams, Jonathan
To: First Joint Commission at Paris,Adams, John


     
      Nantes April 28. 1778
     
     My last to your Excellencies was of the 18th Instant since which I am without any of your Favours.
     I sometime since received from Holland 13 Bales and Packages containing oznaburgs, Sail Cloth, Medicines &c, which the Shippers informed me were on Account of Mr. Grand, from whom I had no advice relative to the Business, I in consequence wrote to him, and have for answer that altho’ the Goods were shipped in his Name they are on your Account: I beg to know how they are to be disposed of. I have also lately received 196  Swivels from Holland without advice, I wrote to Mr. Dean in consequence and had for answer that they were part of Mr. Merkles contract, and were paid for by the Commissioners. My Duty, here obliges me to inform you, that these Swivels altho’ new, are the worst I ever saw, and I had rather see them sold for old Iron, than that any american should risque the Loss of his Hand by putting a Match to them. I have also from the same place 19 Cases and 5 Casks without advice or knowledge of their Contents. On examination I find the former to be arms, and the latter Locks and other Musket furniture. These with about 2500 Suits of Cloaths that remain, 55 Cases of Sabres, 14 Cases of Copper, and between 3 and 400 Cases of repaired arms in the Magazine form the quantity of Goods on Hand. I beg to know how they are to be conveyed to America as I find I shall be able to get but a very trifle, if any, on board of the americans that are here. I forgot to add to the quantity of Goods about 30 Tons of Anchors, that I have imported from Spain on the public Account. As Mr. Dean is absent it is necessary to explain this transaction. When I was fitting the Frigate I found it impossible to procure Anchors for her here. It was therefore necessary to send to Spain, from whence they come as cheap, excellent in quality, and generaly with as much expedition as from any where else; As we were in want of Ballast it was determined, with Mr. Deans approbation, to add to the quantity 2 Setts of heavy anchors for the 74 Gun Ships that were building in America, which would at once serve as Ballast to the Ship, and be a reasonable supply. Unfortunately the Vessell that was to bring these Anchors was obliged to put back having sprung a leak, she was condemned, and the anchors were then obliged to wait another opportunity; this reduced me to the necessity of borrowing a Sett for the Frigate from the Kings yard at L’orient, which the Commissary consented to spare me on my promise to replace them from the Forges in that neighbourhood. These therefore are still to be paid for. The Anchors from Spain have arrived at last and remain to be sent out, they are of a superiour Quality, and would be an important acquisition were they in America. Perhaps the Boston might take them in. You may think me tediously particular, but I had rather fall into that Error than let any transaction of mine be obscure or unexplained. When I have the Honour to appear before you I mean to pursue the same plan in everything that relates to public Service, since I have been in its employ.
     
     I imagine that I shall not have occasion to draw for more than 20,000 Livres more to finish my Account on the public Account, except the above article of Anchors. As soon as my Health will permit I will submit all my Accounts to your Excellencies. I have the honour to be with the greatest Respect Your most obed Servant
     
      Jon Williams
     
    